Opinion by
Watkins, J.,
This is an unemployment compensation appeal in which the Bureau of Employment Security determined that the claimant was not entitled to benefits because she was unable to work and unavailable for suitable work as required by the provisions of §401 (d) of the Unemployment Compensation Law, 43 PS §801 (d). The referee reversed and allowed benefits but the Unemployment Compensation Board of Review reversed the referee and denied benefits for the same reason as the Bureau.
Martha B. Gearhart, the claimant, was last employed on August 12, 1959, as a part-time worker by the A & P Bakery, Altoona, Pennsylvania. The Board found as facts that the claimant voluntarily termi*420uated ber employment because of 4y2 months pregnancy; that ber physician submitted this statement: “Suggest that sbe does not return to work at this time.”; and ber physician could not say when sbe would be able to resume work. These findings of fact are clearly supported in the record and are binding on this Court. Davis Unemployment Compensation Case, 187 Pa. Superior Ct. 116, 144 A. 2d 452 (1958).
The fact that a claimant voluntarily terminated her employment for a good cause does not in itself entitle her to benefits; it must also be shown that she was available for work within the meaning of the statute. Pugh Unemployment Compensation Case, 190 Pa. Superior Ct. 484, 154 A. 2d 313 (1959). We held in the Pugh case that a claimant who was advanced in pregnancy and left her work on advice of her physician that she perform no work which required her to stand while performing it was properly disqualified for benefits as being unavailable for work within the meaning of the statute.
Decision affirmed.